

117 HR 2012 IH: Clean Corridors Act of 2021
U.S. House of Representatives
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2012IN THE HOUSE OF REPRESENTATIVESMarch 18, 2021Mr. DeSaulnier introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, to establish a grant program for the installation of electric vehicle charging infrastructure and hydrogen fueling infrastructure along the National Highway System, and for other purposes.1.Short titleThis Act may be cited as the Clean Corridors Act of 2021.2.FindingsCongress finds the following:(1)Greater adoption of zero emission vehicles will help—(A)reduce emissions and improve air quality;(B)enhance the energy security of the United States by expanding the use of zero emission fuels;(C)enhance fuel choice and utilization of electric vehicle charging infrastructure and hydrogen fueling infrastructure in order to benefit consumers;(D)ensure that the transportation infrastructure of the United States is equipped to manage the demands and anticipated future needs of the economy; and(E)develop a new economic sector in the United States that will create middle class jobs.(2)Consumer and business adoption of zero emission vehicles depends in part on the availability of reliable and convenient fueling and charging infrastructure.(3)Electric vehicle charging infrastructure and hydrogen fueling infrastructure must be strategically deployed to ensure the deployment and adoption of zero emission fuels.(4)Infrastructure owners and operators should prepare to meet the charging and fueling needs of electric vehicles and hydrogen vehicles.3.Grants for charging and fueling infrastructure to modernize and reconnect America for the 21st centurySection 151 of title 23, United States Code, is amended—(1)in subsection (a), by striking Not later than 1 year after the date of enactment of the FAST Act, the Secretary shall and inserting The Secretary shall periodically, not less frequently than every 3 years,;(2)in subsection (b)(2), by inserting previously designated by the Federal Highway Administration or before designated by;(3)in subsection (d)—(A)by striking 5 years after the date of establishment of the corridors under subsection (a), and every 5 years thereafter, and inserting 180 days after the date of enactment of the Clean Corridors Act of 2021,; and(B)by striking update and inserting establish a recurring process, not less frequently than every 3 years, to update;(4)in subsection (e)—(A)in paragraph (1), by striking and at the end;(B)in paragraph (2)—(i)by striking establishes an aspirational goal of achieving and inserting describes efforts, including through funds awarded through the grant program under subsection (f), that will aid efforts to achieve; and(ii)by striking by the end of fiscal year 2020. and inserting ; and; and(C)by adding at the end the following:(3)summarizes best practices and provides guidance, developed through consultation with the Secretary of Energy, for project development of electric vehicle charging infrastructure and hydrogen fueling infrastructure at the State, Tribal, and local level to allow for the predictable deployment of that infrastructure.; and(5)by adding at the end the following:(f)Grant program(1)EstablishmentNot later than 1 year after the date of enactment of the Clean Corridors Act of 2021, the Secretary shall establish a grant program to award grants to eligible entities to carry out the activities described in paragraph (5).(2)Eligible entitiesAn entity eligible to receive a grant under this subsection is—(A)a State or political subdivision of a State;(B)a metropolitan planning organization;(C)a unit of local government;(D)a special purpose district or public authority with a transportation function, including a port authority;(E)an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304));(F)an authority, agency, or instrumentality of, or an entity owned by, 1 or more entities described in subparagraphs (A) through (E); or(G)a group of entities described in subparagraphs (A) through (F).(3)ApplicationsTo be eligible to receive a grant under this subsection, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary shall require.(4)Application informationIn making requirements for applications under paragraph (3), the Secretary may require information including a description of how the eligible entity has considered—(A)public accessibility of charging or fueling infrastructure proposed to be funded with a grant under this subsection, including—(i)charging or fueling connector types and publicly available information on station location, station operator contact information, number of simultaneous refueling positions, and real-time availability; and(ii)payment methods to ensure secure, convenient, fair, and equal access;(B)collaborative engagement with stakeholders (including automobile manufacturers, utilities, infrastructure providers, technology providers, zero emission fuel providers, metropolitan planning organizations, States, Indian tribes, units of local governments, fleet owners, fleet managers, fuel station owners and operators, labor organizations, infrastructure construction and component parts suppliers, and multi-State and regional entities)—(i)to foster enhanced, coordinated, public-private or private investment in electric vehicle charging infrastructure and hydrogen fueling infrastructure;(ii)to expand deployment of electric vehicle charging infrastructure and hydrogen fueling infrastructure;(iii)to protect personal privacy and ensure cybersecurity; and(iv)to ensure that a properly trained workforce is available to construct and install electric vehicle charging infrastructure and hydrogen fueling infrastructure;(C)the location of the proposed station or fueling site, including—(i)the availability of onsite amenities for vehicle operators, including restrooms or food facilities;(ii)access in compliance with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.); and(iii)needs for expanded capacity in the future to meet growth in demand;(D)infrastructure installation that can be responsive to technology advancements, including accommodating autonomous vehicles, future electric charging and hydrogen fueling methods, and new payment methods; and(E)the long-term operation and maintenance of the electric vehicle charging infrastructure and hydrogen fueling infrastructure, including consideration of the need for expanded capacity resulting from increasing demand into the future, to avoid stranded assets and protect the investment of public funds in that infrastructure.(5)ConsiderationsIn selecting eligible entities to receive a grant under this subsection, the Secretary shall consider the extent to which the application of the eligible entity would—(A)improve alternative fueling corridor networks by—(i)enabling a non-designated corridor to become a corridor-pending corridor or a corridor-ready corridor;(ii)converting corridor-pending corridors to corridor-ready corridors; or(iii)in the case of corridor-ready corridors, providing redundancy—(I)to meet excess demand for charging and fueling infrastructure; or(II)to reduce congestion at existing charging and fueling infrastructure in high-traffic locations;(B)meet current or anticipated market demands for charging or fueling infrastructure;(C)accelerate the adoption of electric and hydrogen powered modes of transportation through the establishment of new recharging and refueling locations or the expansion of existing infrastructure constructed without Federal assistance; (D)support a long-term competitive market for electric vehicle charging and hydrogen fueling infrastructure; and(E)reduce greenhouse gas emissions in established goods-movement corridors, locations serving first- and last-mile freight near ports and freight hubs, and locations that optimize infrastructure networks and reduce hazardous air pollutants in communities disproportionately impacted by such pollutants.(6)Use of funds(A)In generalExcept as provided in subparagraphs (C) and (D), an eligible entity receiving a grant under this subsection shall only use the funds to contract with a private entity for acquisition and installation of publicly accessible electric vehicle charging infrastructure and hydrogen fueling infrastructure that is directly related to the charging or fueling of a vehicle in accordance with this paragraph.(B)Location of infrastructureAny electric vehicle charging infrastructure or hydrogen fueling infrastructure acquired and installed with a grant under this subsection shall be located along an alternative fuel corridor designated—(i)under this section, on the condition that any affected Indian tribes are consulted before the designation; or(ii)by a State or group of States, including the Regional Electric Vehicle West Plan of the States of Arizona, Colorado, Idaho, Montana, Nevada, New Mexico, Utah, and Wyoming, on the condition that any affected Indian tribes are consulted before the designation.(C)Operating assistance(i)In generalSubject to clauses (ii) and (iii), an eligible entity that receives a grant under this subsection may use a portion of the funds to provide to a private entity operating assistance for the first 5 years of operations after the installation of electric vehicle charging infrastructure and hydrogen fueling infrastructure while the facility transitions to independent system operations.(ii)InclusionsOperating assistance under this subparagraph shall be limited to costs allocable to operating and maintaining the electric vehicle charging infrastructure and hydrogen fueling infrastructure and service, including costs associated with labor, marketing, and administrative costs.(iii)LimitationOperating assistance under this subparagraph may not exceed the amount of a contract under subparagraph (A) to acquire and install publicly accessible electric vehicle charging infrastructure and hydrogen fueling infrastructure.(D)Signs(i)In generalExcept as provided in clause (ii), an eligible entity that receives a grant under this subsection may use a portion of the funds to acquire and install—(I)traffic control devices located in the right-of-way to provide directional information to electric vehicle charging infrastructure and hydrogen fueling infrastructure acquired, installed, or operated with the grant; and(II)on-premises signs to provide information about electric vehicle charging infrastructure and hydrogen fueling infrastructure acquired, installed, or operated with a grant under this subsection.(ii)Limitation on amountThe amount of funds used to acquire and install traffic control devices and on-premises signs under clause (i) may not exceed the amount of a contract under subparagraph (A) to acquire and install publicly accessible charging or fueling infrastructure.(iii)No new authority createdNothing in this subparagraph authorizes an eligible entity that receives a grant under this subsection to acquire and install traffic control devices or on-premises signs if the entity is not otherwise authorized to do so.(7)Project requirements(A)In generalNotwithstanding any other provision of law, any project funded by a grant under this subsection shall be treated as a project on a Federal-aid highway under this chapter.(B)SignsAny traffic control device or on-premises sign acquired, installed, or operated with a grant under this subsection shall comply with—(i)the Manual on Uniform Traffic Control Devices, if located in the right-of-way; and(ii)other provisions of Federal, State, and local law, as applicable.(C)Limitation on single manufacturer useA grant under this subsection may not be used to construct any infrastructure that has the ability to serve vehicles produced by only one vehicle manufacturer.(8)Federal shareThe Federal share of the cost of a project carried out with a grant under this subsection shall not exceed 80 percent of the total project cost.(9)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $300,000,000 for each of fiscal years 2021 through 2030..